DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 6, 7, 9-18 and 20-25.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 05/05/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 6, 7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efremkin (US 2014/0288621, Sep. 25, 2014) in view of Prasad et al. (WO 2014/167554 A2, Oct. 16, 2014).
	Efremkin discloses an apparatus comprising a shoe-type housing having a substantially hollow interior forming a treatment chamber adapted to place a patient foot (¶ [0012]). An aqueous solution is delivered into the treatment chamber. Fungus infected toenails are washed and bathed within the aqueous solution. The aqueous solution flows around the infected areas (i.e. agitated solution) (¶ [0037], Fig. 3). The aqueous solution may be any type of aqueous solution containing substances capable of eliminating skin pathogens including but not limited to fungus organisms, yeast, and bacterial infection, including athlete’s foot etc. The aqueous solution may comprise fluconazole (¶ [0029]). Depending on clinical objectives, a patient’s foot is fully or partially washed (¶ [0015]). The level of the solution within the treatment chamber may be periodically raised so as to cover the entire surface of the foot (¶ [0062]). The time required for exposing the infected area to an aqueous solution may vary depending on the existing conditions (e.g., type of disease, the skin type, etc.). 
	Efremkin differs from the instant claims insofar as not disclosing when the aqueous solution comprises azithromycin. 
	However, Prasad et al. disclose a composition for the treatment of microbial infections comprising at least one antimicrobial agent (page 12, lines 13-15). The antimicrobial agent comprises an antifungal agent, antibacterial agent, antiviral agent, or any combination thereof (page 14, lines 5-6). Suitable antifungal agents include fluconazole (page 15, line 1). Suitable antibacterial agents include azithromycin (page 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Efremkin discloses wherein the aqueous solution comprises substances capable of eliminating skin pathogens including but not limited to fungus organisms, yeast, and bacterial infection, including athlete’s foot etc. and wherein such substances include fluconazole. Accordingly, it would have been obvious to one of ordinary skill in the art to have additionally incorporate azithromycin into the aqueous solution of Efremkin motivated by the desire to formulate an aqueous solution that eliminates fungus organisms and bacterial infections since fluconazole is an antifungal agent and azithromycin is an antibacterial agent effective in treating athlete’s foot and nail infections as taught by Prasad et al. 
In regards to instant claim 11 reciting wherein contacting comprises placing at least part of one or both feet of the subject in the foot bath for about 10 minutes, Efremkin discloses wherein the time required for exposing the infected area to an aqueous solution depends on existing conditions such as the type of disease and skin type. As such, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed time based on a subject’s existing conditions. 

2.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efremkin (US 2014/0288621, Sep. 25, 2014) in view of Prasad et al. (WO 2014/167554 A2, Oct. TM, Oct. 17, 2014) and PCCA (New, Exclusive PCCA Base, XyliFosTM: Boost the LoxaSperseTM Powder in Nasal Nebulization and Decrease your Cost, Aug. 7, 2015). 
	The teachings of Efremkin and Prasad et al. are discussed above. Efremkin and Prasad et al. do not disclose wherein the aqueous solution further comprises an excipient base powder comprising xylitol, poloxamer 407, hydroxylpropyl betadex, and epigallocatechin gallate.
	However, Lee Silsby discloses wherein LoxaSperseTM is designd to be mixed with active ingredients in order to improve water solubility, dispersion ability, and prevent microbial growth. Such active ingredients include anti-fungals such as fluconazole and antibiotics such as azithromycin. 
	PCCA discloses wherein XyliFos is a LoxaSperse booster allowing better overall efficiency and performance of a preparation by improving the solubilizing/dispersing characteristics of LoxaSperse, supporting the activity of antimicrobials, antivirals, anti-inflammatories and antihistamines used in formulations, and improving dispersibility and dissolution of API(s). 
As evidenced by paragraph [0163] of the instant specification, XyliFosTM is an excipient base powder comprising xylitol, poloxamer 407, hydroxylpropyl betadex, and epigallocatechin gallate.
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated LoxaSperseTM into the aqueous solution of Efremkin motivated by the desire to improve the solubility and dispersion ability of azithromycin and fluconazole as taught by Lee Silsby. 
prima facie obvious to one of ordinary skill in the art to have incorporated XyliFosTM into the aqueous solution of Efremkin motivated by the desire to improve the solubilizing/dispersing characteristics of LoxaSperseTM  as taught by PCCA.

3.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efremkin (US 2014/0288621, Sep. 25, 2014) in view of Prasad et al. (WO 2014/167554 A2, Oct. 16, 2014) and further in view of Kvitnitsky et al. (US 2011/0229536, Sep. 22, 2011) and PCCA LoxaSperseTM (LoxaSperseTM makes easy work of nebulization and irrigation prescribing, 2013).
	The teachings of Efremkin and Prasad et al. are discussed above. Efremkin and Prasad et al. do not disclose wherein adding a capsule containing all or a portion of the azithromycin and fluconazole to the aqueous solution and opening or breaking apart the capsule and pouring the contents into the aqueous solution.
	However, Kvitnitsky et al. disclose a composition comprising one or more active substances (abstract). The active substances may be microencapsulated. Active substances include azithromycin (¶ [0057] and fluconazole (¶ [0061]). The composition is for topical application (¶ [0015]). 
PCCA LoxaSperseTM discloses wherein LoxaSperseTM increases the solubility and dispersibility of active ingredients, allows for multi-drug therapy combinations, enables an extended beyond-use date, and improves the antimicrobial activity of the active pharmaceutical ingredients. Suitable active ingredients include antifungals and antibacterials (page 1). LoxaSperse preparation can be dispensed as capsules. At the 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated azithromycin and fluconazole into a capsule since this is a known and effective form of administering azithromycin and fluconazole as taught by Kvitnitsky et al. 
It would have been prima facie obvious to one of ordinary skill in the art to have opened the capsule and poured the contents into the aqueous solution since this is a known and effective method of dispensing capsules into an aqueous solution as taught by PCCA LoxaSperseTM. 

4.	Claims 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efremkin (US 2014/0288621, Sep. 25, 2014) in view of Prasad et al. (WO 2014/167554 A2, Oct. 16, 2014), Kvitnitsky et al. (US 2011/0229536, Sep. 22, 2011), PCCA LoxaSperseTM (LoxaSperseTM makes easy work of nebulization and irrigation prescribing, 2013), and further in view of Maibach et al. (US 2003/0235541, Dec. 25, 2003).
	The teachings of Efremkin, Prasad et al., Kvitnitsky et al., and PCCA LoxaSperseTM are discussed above. Efremkin, Prasad et al., Kvitnitsky et al., and PCCA LoxaSperseTM do not disclose the ratio of azithromycin to fluconazole and the amount of azithromycin and fluconazole. 
	However, Maibach et al. disclose a topical pharmaceutical formulation for the treatment of nail fungus (abstract). An effective amount of pharmacologically active 
	Accordingly, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed amount of azithromycin and fluconazole through routine experimentation since azithromycin and fluconazole are pharmaceutically active agents and an effective amount of pharmacologically agents in a composition for treating nail fungus may be determined by one of ordinary skill in the art using routine experimentation as taught by Maibach et al. In regards to the claimed ratio of azithromycin to fluconazole, once the amount of azithromycin and fluconazole has been determined, a ratio of azithromycin to fluconazole would have been obvious.
In regards to instant claim 20 reciting wherein the foot bath solution includes about 15 liters to about 30 liters of water, Efremkin discloses wherein a patient’s foot is fully or partially washed. Therefore, it would have taken no more than the relative skill of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of water depending on the size of the apparatus and the amount of water desired to either fully or partially wash a patient’s foot. 



5.	Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efremkin (US 2014/0288621, Sep. 25, 2014) in view of Prasad et al. (WO 2014/167554 .
	The teachings of Efremkin and Prasad et al. are discussed above. Efremkin and Prasad et al. do not disclose the ratio of azithromycin to fluconazole and the amount of azithromycin and fluconazole. 
	However, Maibach et al. disclose a topical pharmaceutical formulation for the treatment of nail fungus (abstract). An effective amount of pharmacologically active agent will vary from subject to subject, depending on the age and general condition of the individual, mode of administration, and the like. An appropriate effective amount in any individual case may be determined by one of ordinary skill in the art using routine experimentation (¶ [0034]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed amount of amount of azithromycin and fluconazole through routine experimentation since azithromycin and fluconazole are pharmaceutically active agents and an effective amount of pharmacologically agents in a composition for treating nail fungus may be determined by one of ordinary skill in the art using routine experimentation as taught by Maibach et al. In regards to the claimed ratio of azithromycin to fluconazole, once the amount of azithromycin and fluconazole has been determined, a ratio of azithromycin to fluconazole would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 6, 7, 9-18 and 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 14/819,342 in view of Prasad et al. (WO 2014/167554 A2, Oct. 16, 2014). The pendings claims differ from the copending claims insofar as reciting azithromycin.  However, Prasad et al. disclose a composition for the treatment of microbial infections comprising at least one antimicrobial agent (page 12, lines 13-15). The antimicrobial agent comprises an antifungal agent, antibacterial agent, antiviral agent, or any combination thereof (page 14, lines 5-6). Suitable antifungal agents include fluconazole (page 15, line 1). Suitable antibacterial agents include azithromycin (page 15, line 22). The composition may be used to treat athlete’s foot and nail infections (page 22, lines 4-6). Accordingly, it would have been obvious to one of ordinary skill in the art to have additionally incorporate azithromycin motivated by the desire to formulate footbath solution that eliminates fungus organisms and bacterial infections since fluconazole is an antifungal agent and azithromycin is an antibacterial agent as taught by Prasad et al. 

This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 6, 7, 9-18 and 20-25 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TRACY LIU/Primary Examiner, Art Unit 1612